12 So. 3d 921 (2009)
STATE of Florida, DEPARTMENT OF REVENUE, Appellant,
v.
James Sekou WALTON, Appellee.
No. 1D08-5625.
District Court of Appeal of Florida, First District.
July 16, 2009.
Bill McCollum, Attorney General, William H. Branch, Assistant Attorney General, Office of Child Support Enforcement, Tallahassee, for Appellant.
James Sekou Walton, pro se, Appellee.
THOMAS, J.
Appellant, State of Florida, Department of Revenue ("DOR"), seeks review of the trial court's child support order directing that it lift restrictions applied to Appellee's passport for failure to pay child support. DOR argues that the trial court erred by ordering it to remove restrictions imposed on Appellee's passport by federal law as a result of child support arrearages. We agree and adopt the reasoning set forth by the Fourth District in Department of Revenue *922 ex rel. Jackson v. Nesbitt, 975 So. 2d 549 (Fla. 4th DCA 2008), which addressed a factually similar situation and held that the trial court did not have authority to order DOR to remove the passport restrictions.
Accordingly, we reverse that part of the trial court's child support order which directs DOR to lift Appellee's passport restrictions and remand for further proceedings consistent with this opinion.
REVERSED and REMANDED.
HAWKES, C.J., and LEWIS, JJ., concur.